Case 1:21-mj-00037-MSN Document 2 Filed 02/05/21 Page 1 of 3 PageID# 3




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


UNITED STATES OF AMERICA

       V.
                                                    1;21-MJ- 37


ELROY STOUT.

               Defendant.


      AFFIDAVIT IN SUPPORT OF A CRIMINAL INFORMATION AND SUMMONS

       I, Investigator John W Deak, being duly sworn, state:
                                       INTRODUCTION


       1.     I am an Investigator with the Fort Belvoir Police Department.Fort Belvoir. Virginia.I
have been an Investigator with the United States Army since April 2019.My responsibilities include
investigating violations of Federal and assimilated State law.
       2.      This affidavit is made in support ofa criminal complaint and summons charging that
on or about October 25, 2019, at Fort Belvoir, Virginia, within the maritime and territorial
jurisdiction ofthe United States, in the Eastern District ofVirginia,ELROY STOUT knowingly and
willfully embezzled,stole, and purloined money and things ofvalue ofthe United States,in violation
oflSU.S.C. §641.

       3.      The facts and information contained in this affidavit are based upon my personal
knowledge of the investigation, as well as the observations of other law enforcement officers
involved in this investigation. All observations that were not personally made by me were related to
me by the person(s) who made such observations.
Case 1:21-mj-00037-MSN Document 2 Filed 02/05/21 Page 2 of 3 PageID# 4
Case 1:21-mj-00037-MSN Document 2 Filed 02/05/21 Page 3 of 3 PageID# 5
